Citation Nr: 0905148	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-07 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
October 22, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
January 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran incurred unauthorized medical expenses at a 
private medical facility on October 22, 2005.  At the time of 
his discharge the same day, he was diagnosed with acute 
stress reaction and alcohol intoxication.   
 
2.  At the time of the unauthorized treatment, the Veteran 
was rated totally and permanently disabled as a result of 
service-connected disability. 
 
3. The evidence does not show that the services rendered at a 
private medical facility on October 22, 2005, were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to the Veteran's life or health. 
 
4. On October 22, 2005, a VA facility was feasibly available 
for treatment.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by a private 
medical facility on October 22, 2005, have not been met.  38 
U.S.C.A. §§ 1703, 1725, 1728, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 17.120, 17.1002 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, it must first be determined whether the 
services for which payment is sought were authorized by VA.  
See 38 U.S.C.A. § 1703(a).  If not authorized, it must be 
determined whether the claimant is otherwise entitled to 
payment or reimbursement for services not previously 
authorized.  See 38 U.S.C.A. §1728(a); the Veterans 
Millennium Healthcare and Benefits Act (Millennium Act), 38 
U.S.C.A. § 1725; see also Hennessey v. Brown, 7 Vet. App. 143 
(1994). 
 
In this case, the Veteran has not argued, nor does the 
evidence suggest, that prior authorization for private 
medical treatment at a private medical facility on October 
22, 2005, was obtained. Thus, the pertinent issue is whether 
he is eligible for payment or reimbursement for medical 
services that were not previously authorized.   
 
The Board will first consider the criteria set forth in 38 
U.S.C.A. § 1728.  Under this provision, there is a three-
prong test for meeting the requirements of entitlement to 
payment or reimbursement for unauthorized medical expenses. 
Failure to satisfy any of the three criteria precludes VA 
from paying unauthorized medical expenses incurred at a 
private facility.  Zimick v. West, 11 Vet. App. 45, 49 
(1998); see also Malone v. Gober, 10 Vet. App. 539, 542 
(1997)(citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995)).    
First, there must be a showing that the care and services 
rendered were either:  (1) for an adjudicated service-
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service- connected disability, or (3) for any 
disability of a veteran who has a total disability, permanent 
in nature, resulting from a service-connected disability, or 
(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (2008).  
Second, the evidence must show that the services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.  38 U.S.C.A. § 
1728 (West 2002); 38 C.F.R. § 17.120 (2008).
Third, it is required that no VA or other Federal facilities 
were feasibly available and an attempt to use them beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  38 
U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2008).
In this case, at the time the Veteran received medical 
treatment at the emergency department of a private medical 
facility on October 22, 2005, he was service connected for 
gouty arthritis, defective vision of the left eye, post-
traumatic stress disorder (PTSD), and hiatus hernia.  
Additionally, he was rated totally and permanently disabled 
as a result of service-connected disability. 
According to a December 2005 letter, the Veteran stated that 
he dialed 911 because he blacked out and fainted and that he 
was "very sick and had to have assistance [and] could not 
drive."  However, the objective medical evidence does not 
show that services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health.
Notably, the EMS personnel did not identify any complaints or 
problems with cardiac arrest, chest pain, or alternating 
consciousness associated with the Veteran's call for 
emergency assistance.  Instead, EMS records from the hospital 
reflect that the nature of the call involved "poisoning/OD" 
and "unknown" symptoms.  
Also, according to the emergency room nurses notes, upon his 
arrival to the private medical facility, the Veteran was 
alert, his breath sounds were clear and without any 
respiratory problems identified, and circulation/cardiac 
pulses were present and regular.  Moreover, despite the 
records indicting that he had been drinking for two days 
straight, it was noted that he was orientated to self, place, 
and month and was able to move from the stretcher to the bed 
without assistance. 
The Board acknowledges that the medical records reflect that 
the Veteran called the ambulance because he was having an 
anxiety attack accompanied by shortness of breath (it was 
noted that his condition was related to stress about a 
bilateral knee replacement and binging on alcohol for the 
past two days).  However, even considering the complaints of 
shortness of breath, the evidence nonetheless does not 
demonstrate that the medical services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  
To the contrary, portable X-ray findings revealed no acute 
chest disease.  Additionally, physical examination revealed 
normal findings of all systems, with the exception of noted 
mild anxiety and tenderness to the right knee with range of 
motion.  
As a result of the examination, the Veteran was diagnosed and 
discharged with alcohol intoxication and acute stress 
reaction.  Although he was given IV treatment for fluids, 
medical records reflected that the IV treatment did not have 
an impact on his condition, as it was noted that he without 
change after treatment.  As his condition was assessed as 
"stable," he was released to his home and advised that he 
should make an appointment with his private physician within 
two days.  
While the Veteran is competent to report symptomatology as it 
comes to him through his senses, the Board nonetheless 
attributes greater probative weight to the medical findings 
of skill, unbiased, medical professionals than to his 
statements made in conjunction with his claim for 
reimbursement of medical expenses.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).   
 
Therefore, even though the evidence demonstrates that the 
Veteran was totally disabled due to a service-connected 
disability at the time he received treatment at the private 
medical facility on October 22, 2005, the evidence does not 
show that any of the other criteria for reimbursement for 
medical expenses have been met.  
Specifically, as explained above, the weight of the evidence 
does not demonstrate that delay in receiving treatment would 
have been hazardous to life or health.  Further, according to 
a review by the Chief Medical Officer on November 2005, it 
was determined that two VA facilities were available for 
medical services on October 22, 2005.  Based on the 
foregoing, the criteria for reimbursement under 38 U.S.C.A. 
§ 1728 have not been met. 
 
The Board will now consider whether entitlement to payment or 
reimbursement of medical expenses is warranted under the 
Millennium Act.  To be eligible for reimbursement under the 
Millennium Act, which governs emergency services for 
nonservice-connected conditions in a non-VA facility, the 
Veteran must satisfy all of the following conditions:
(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; 
 
(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part); 
 
(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center); 
 
(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized); 
 
(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment; 
 
(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment; 
 
(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment); 
 
(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; 
 
(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (as 
has been discussed above, 38 U.S.C. 1728 authorizes VA 
payment or reimbursement for emergency treatment to a 
limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability).
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.
The above-listed criteria are conjunctive, not disjunctive; 
all criteria must be met. See Melson v. Derwinski, 1 Vet. 
App. 334 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met). 
 
Again, at the time of the treatment in question on October 
22, 2005, there is no evidence demonstrating that a VA or 
other Federal facility/provider was not feasibly available 
and an attempt to use them before hand would not have been 
considered reasonable by a prudent layperson.  
As stated above, the Veteran was alert, his breath sounds 
were clear and without any respiratory problems identified, 
and circulation/cardiac pulses were present and regular on 
October 22, 2005.  While he admits that he could not drive at 
that time, the record nonetheless does not suggest that the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center.  
Therefore, the evidence does not suggest that emergent care 
at a non-VA medical center, even if that non-VA medical 
center was closer in proximity, was necessary to provide the 
Veteran with the requisite care and treatment for his anxiety 
attack and alcohol consumption.  As a result, the Board finds 
that the two other noted VA facilities were feasibly 
available on October 22, 2005. 
 
As the criteria under the Millenium Act are conjunctive, this 
failure to satisfy 38 C.F.R. § 15.1002(c) precludes a grant 
of the requested payment/reimbursement, and an analysis of 
the remaining factors is thus unnecessary. 
 
In conclusion, the Board finds that the preponderance of the 
evidence is against reimbursement or payment for the 
unauthorized private medical care that the Veteran received 
from a private medical facility on October 22, 2005, under 
the provisions of both 38 U.S.C.A. §§ 1725 and 1728.  
Accordingly, the appeal must be denied. 
 
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) 
and 3.326(a) (2008). 
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 
 
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   
 
VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 
 
Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO, creating 
a presumption of prejudice.  Nonetheless, such presumption 
has been overcome for the reasons discussed below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim for 
reimbursement of medical expenses.  Specifically, in November 
2005 and January 2006, the RO advised him of the criteria 
used in evaluating claims for non-VA services.  Additionally, 
a February 2006 statement of the case (SOC) was sent to him, 
informing him of the specific criteria used for the 
evaluation of his claim.  

Based on the evidence above, the Veteran was advised of the 
information necessary to evaluate his claim for entitlement 
to payment or reimbursement of unauthorized medical expenses 
incurred at a private medical facility on October 22, 2005.  
Therefore, he can be expected to understand from the various 
letters from the RO what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, December 2005 
statement, he discussed the symptoms he experienced and the 
reasons he dialed 911 for emergency care.  These statements 
demonstrate his actual knowledge in understanding of the 
information necessary to support his claim for payment or 
reimbursement of unauthorized medical expenses incurred at a 
private medical facility on October 22, 2005. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and the Board finds 
that no further development is required regarding the duty to 
notify. 
 
Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 
 
In this case, the private treatment records for the medical 
service that is the subject of this appeal has been 
associated with the claims file.  Moreover, the Veteran's 
statements in support of his claim are of record. Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
October 22, 2005, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


